Case 1:15-cv-07433-LAP Document 1198-17 Filed 01/27/21 Page 1 of 3




                    EXHIBIT R
             Summary of Plaintiff’s Statements Concerning Disclosure of HealthCare Information

      Date            Plaintiff’s Statement                           Truth                               Sources

March 16        Refusal to identify any health        Privilege waived by Plaintiff when        Plaintiff’s Responses &
                care providers or records because     suing for $30 million of medical and      Objections to First
                “privileged”                          mental injury                             Discovery Requests


April 4         Plaintiff “has sent written           Plaintiff had sent only one release to    Plaintiff’s Response to
                requests to her providers, paid the   Dr. Olsen.                                Defendant’s Motion to
                fees associated with copying her                                                Compel (DE #78) at 18;
                files, and is awaiting her            On April 5, Plaintiff sent out releases
                providers responses.”                 to five new providers.                    Response at 7 (chart);
                                                                                                McCawley Decl. in Reply to
                                                                                                this Motion, Ex. 6 (releases
                                                                                                dated April 5)

April 21        “We have disclosed the names.         Plaintiff had disclosed two providers,    Transcript of April 21 Hrg.
                She has those names. We have          Dr. Olsen and Hayek in her                at 21-22
                also disclosed records, the more      Addendum to Rule 26 Disclosures on
                recent records. We have not           March 22.                                 Menninger Decl. Exs. B & F
                contested that. … We have
                disclosed the names of the            Plaintiff’s other 15 doctors were not
                providers.”                           disclosed in response until April 29


April 21        Only doctors not yet disclosed        Doctors from 2015-2016 not then           Transcript of April 21 Hrg.
                were “in the past. We are talking     disclosed: Del Mar, Lightfoot,            at 22-23
                                                                                                                               Case 1:15-cv-07433-LAP Document 1198-17 Filed 01/27/21 Page 2 of 3




                about years and years ago.”           Donohue, Oliver, Streeter, Geiger,
                                                      Heaney.                                   Menninger Decl. Ex. B
Case 1:15-cv-07433-LAP Document 1198-17 Filed 01/27/21 Page 3 of 3
